73 U.S. 443 (____)
6 Wall. 443
WHITE
v.
CANNON.
Supreme Court of United States.

*446 *447 Hughes, Denver, and Peck, for plaintiffs in error.
Mr. Louis Janin, contra.
Mr. Justice FIELD, after stating the case, delivered the opinion of the court as follows:
Aside from the affidavit of John McLaughlin, which appears to have been made as if he were troubled with a consciousness of his guilt, the evidence establishes beyond question that he never cultivated any portion of the land claimed by him, and, as stated by the Supreme Court of the State of Louisiana in its opinion, never lived upon it otherwise than under the roof of his father; that Edward McLaughlin, his father, resided upon the land and cultivated it prior to February 22d, 1819, and had no neighbors within the distance of several miles; and that the register and receiver were grossly imposed upon by false and fraudulent testimony.
The defendant purchased with ample means of knowledge, and, we are of opinion, with full knowledge of all the circumstances; of the father's residence and cultivation, and of the son's false and fraudulent representations to secure the land to himself. He knew, two years before he purchased, that occupants of the land held as lessees under the vendor of the plaintiff. The presentation of a claim to the land by Dyson, as assignee of Edward McLaughlin, was a matter of general notoriety in the neighborhood. And the affidavit of John McLaughlin was on record in the land office of the district, where the defendant obtained his knowledge respecting the claim before making his purchase, and *448 where he was informed, according to his own statement as given by one of the witnesses, "that the claim being fraudulent made no difference, as the government had given a patent," and consequently if he "lost the land the government would be bound to remunerate him, which would be better for him than the land."
The case is therefore disembarrassed from all questions of the rights of third parties as purchasers of the legal title without notice of alleged outstanding equities. The act of July 6th, 1842, confirming the claim of John McLaughlin, provides that the confirmation "shall only operate as a relinquishment of the right of the United States, and shall not affect the rights of third parties, nor preclude a judicial decision between private claimants for the same land."
The patent which followed contained a reservation of similar import, and would, in fact, be subject to a similar reservation by force of the statute, even if it were not expressed.
The reservation allows a judicial inquiry into the merits of opposing claims to the land. Now there could be no opposing claims to land situated like the premises in suit, the legal title of which was in the United States, and with reference to which no promise of title had been made to others by the government, unless such claims arose from conflicting evidence respecting the residence and cultivation of different parties.
The purpose of all the legislation of Congress, with respect to titles in the "neutral territory," so-called, of Louisiana, was, among other things, to secure to parties the land which they had resided upon and cultivated during the period when the sovereignty of the country was disputed. It, in truth, invited the occupants to present the evidences of their habitation and cultivation; not indeed promising a title when such habitation and cultivation were established, but naturally exciting expectation that a title would follow, unless grave reasons of public policy intervened and prevented. In some instances there were conflicting claims to the same land, and this was known to Congress. The act of 1835 provided for taking and preserving the evidence offered by *449 parties resisting a confirmation, whether such contest was made on their account, or on behalf of the government.
We are, therefore, of opinion that it was for the benefit of parties thus situated  of claimants who might contest the fact of habitation, occupation, or cultivation  that the reservation was made. The United States, in effect, said: We part with the legal title by our patent, but we intend that it shall enure to the party who actually inhabited and cultivated the land previous to February 22d, 1819, and we allow this matter to be litigated before the judicial tribunals of the country, and to be determined by them.
Such being, in our judgment, the true intent and meaning of the reservation, the case presented can be readily disposed of. It becomes then the ordinary case of a party acquiring, by false and fraudulent means, a legal title to property to which another has the better right, and which he would have obtained, had the facts, as they existed, been truly represented. In such case equity will compel the holder of the legal title to transfer it to the party who was justly entitled thereto.
We admit that, independent of the reservation and of the construction which we have given to it, in the light of attending circumstances and the history of claims of this character, there would be no equitable title in the plaintiff, which could be the foundation of a suit. The act of 1823 did not confer any rights, for that expressly provided that nothing contained in it should be considered as a pledge on the part of the United States to confirm any claim reported by the register and receiver. The act of 1828 did not confirm any claim, or make its confirmation dependent upon any future contingency; it only suspended the action of Congress upon the claim until a particular fact could be ascertained. Nor can the position of the claimant, Edward McLaughlin, or of the plaintiff claiming under him, be assimilated to that of a person who has acquired a pre-emptive right to the land, or any other inchoate right, which entitles him, under the law, to be preferred by the government in the disposition of the legal title, and upon the equity of *450 which he can compel any person, subsequently acquiring that title, to hold it for his benefit. Congress could have bestowed the land in question upon any other party without giving ground for just complaint to Edward McLaughlin, or parties claiming under him. We place the entire right of the plaintiff to maintain the present suit upon the effect of the reservation in the act of July 6th, 1842.
The judgment of the Supreme Court of Louisiana adjudges and decrees that the plaintiff be recognized as the lawful owner of the land, and that a writ of possession issue. Treating this as substantially equivalent to a decree that the defendant convey the legal title acquired by the patent to the plaintiff, and surrender possession to him, we affirm the judgment. As to that portion of the judgment which awards damages to the plaintiff for the use of the premises, and compensation to the defendant for improvements, we are not called upon to express an opinion, as they are matters not brought under our supervision by the twenty-fifth section of the Judiciary Act. They are provisions made under the local laws of the State.
The objection that the judgment of the Supreme Court of Louisiana is to be treated as void, because rendered some days after the passage of the ordinance of secession of that State, is not tenable. That ordinance was an absolute nullity, and of itself alone, neither affected the jurisdiction of that court or its relation to the appellate power of this court.
JUDGMENT AFFIRMED.
Mr. Justice CLIFFORD dissented.

[See Walker v. Villavaso, supra, 124.